336 F.2d 808
UNITED STATES of America, Appellee,v.Waco Wayne CRISWELL, Appellant.
No. 9423.
United States Court of Appeals Fourth Circuit.
Argued Sept. 22, 1964.Decided Sept. 29, 1964.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Harrison L. Winter, District Judge.
Frank W. Smith, Jr., Richmond, Va.  (court-assigned counsel) (Tucker, Mays, Moore & Reed, Richmond, Va., on brief) for appellant.
Paul R. Kramer, Asst. U.S. Atty.  (Thomas J. Kenney, U.S. Atty., on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and SIMONS, District Judge.
PER CURIAM:


1
Upon study of the record in this case, we find no error in the trial.  The judgment of the District Court will be affirmed.


2
Affirmed.